DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 03/05/2020.

Notice of Pre-AIA  or AIA  Status
No priority is claimed accordingly the earliest filing date is 05 March 2020 (20200305).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 03/05/2020 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: for example “rear passenger seats “, “master controller”, “receive first data”, “actuator”, “actuates”, “received” in claims 1 12, and 19, “a wheelchair requirement” in claim 2, “receive a second data” in claim 4, “a communication hub” in claim 7, “receives a third data” in claim 8, “is compared” in claim 10, “analyzed by the master controller and alter” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200262326 A1 to HONDA; Koichiro et al. (Honda) (filed 30 January 2020 and effectively filed 14 February 2019) in view of US 20170355295 A1 to Gutowitz; Howard.


    PNG
    media_image1.png
    755
    539
    media_image1.png
    Greyscale
Regarding claims 1 and 12 HONDA teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image2.png
    289
    414
    media_image2.png
    Greyscale
 






    PNG
    media_image3.png
    360
    574
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    847
    274
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    325
    295
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    298
    589
    media_image6.png
    Greyscale

















and associated descriptive texts a system comprising a vehicle 1/2 comprising: 
a passenger compartment having a plurality of rear passenger seats 12L, 12R disposed on a floor surface 7 in the figures above as explained in for example para:
“[0023] As illustrated in FIG. 2, a pair of front seats 11R and 11L arranged in the width direction of the vehicle and a pair of rear seats 12R and 12L arranged in the width direction of the vehicle to a rear Rr of the front seats 11R and 11L are installed on the floor 7. The front seat 11R and the rear seat 12R are disposed so as to face each other in the front-rear direction and be spaced apart from each other in the front-rear direction. Likewise, the front seat 11L and the rear seat 12L are disposed so as to face each other in the front-rear direction and be spaced apart from each other in the front-rear direction.”, 

each seat 12R and 12L of the plurality of rear passenger seats 12R and 12L configured to move along the floor surface using “A slide mechanism (not illustrated)” as explained in for example para:
“[0024] A slide mechanism (not illustrated) allowing a movement in the front-rear direction on the floor 7 is installed for each of the front seats 11R and 11L and the rear seats 12R and 12L. Accordingly, the region on the floor 7 that is defined by the front seats 11R and 11L and the rear seats 12R and 12L changes by at least one of the front seats 11R and 11L and the rear seats 12R and 12L moving in the front-rear direction.”, 

and a master controller 20 configured to receive a first data from a wheelchair given the Broadest Reasonable Interpretation without importing limitations from the specification first data is received from a wheelchair via smartphone 51 and or the “images” from out-vehicle camera 22 used to determine a wheelchair user is waiting outside to board the vehicle as explained in for example paras:
“[0027] As illustrated in FIG. 3, the vehicular boarding assistance device is provided with an ECU 20 as a control unit including, for example, an MCU (microcomputer). A communication device 21 supporting a wireless communication standard such as long term evolution (LTE) is connected to the ECU 20. The communication device 21 communicates with a mobile phone 51 such as a smartphone carried by a user via a wireless communication network 50. The ECU 20 inputs an information signal Im representing various types of information received from the mobile phone 51 by the communication device 21. The timing of the input of the information signal Im using the wireless communication network 50 may be a timing at which the user carrying the mobile phone 51 is present outside the vehicle 1 or any timing at which the user is away from the vehicle 1.”

[0029] An out-vehicle camera 22 installed at an appropriate location outside the vehicle 1 is connected to the ECU 20. The ECU 20 detects the state of the outside of the vehicle 1 by recognizing an image based on a video signal Vo input from the out-vehicle camera 22. The state of the outside of the vehicle 1 is, for example, whether or not a person present outside the vehicle 1 is the regular user. Alternatively, the state is the number of persons present outside the vehicle 1, the number of wheelchairs, the number of strollers, or the number of luggage such as large suitcases.”,

the master controller 20 configured to direct a movement of each seat of the plurality of rear passenger seats along the floor surface as explained in for example para:
“[0051] In other words, as illustrated in FIG. 4A, it is assumed that the presence of a wheelchair O1 outside the vehicle 1 has been detected and the wheelchair O1 is a boarding assistance target moving on the slope 9 and moving to the floor 7. The information of the information signal Im received from the mobile phone 51 may be used for the detection of the wheelchair O1, the image recognition result of the video signal Vo may be used for the detection of the wheelchair O1, or the information and the result may be used in combination for the detection of the wheelchair O1. At this time, the front seats 11R and 11L and the rear seats 12R and 12L move away from each other in the front-rear direction until reaching the foremost and rearmost positions of the movable range, respectively. This is to secure an occupying region Z1 of the wheelchair O1 on the floor 7 by increasing the front-rear-direction separation distance between the front seats 11R and 11L and the rear seats 12R and 12L.”.
 
wherein in response to receiving the first data, the master controller actuates at least one actuator to move at least one of the plurality of rear passenger seats along the floor surface to provide a transportation space for the wheelchair based on the first data received from the wheelchair as explained in for example para [0051] above:
“At this time, the front seats 11R and 11L and the rear seats 12R and 12L move away from each other in the front-rear direction until reaching the foremost and rearmost positions of the movable range, respectively. This is to secure an occupying region Z1 of the wheelchair O1 on the floor 7 by increasing the front-rear-direction separation distance between the front seats 11R and 11L and the rear seats 12R and 12L” (Emphasis added).
 

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

While it is considered that Honda teaches the invention as claimed and explained above, if Applicant is of the opinion that Honda does not expressly disclose that master controller 20 is configured to receive a first data from a wheelchair directly then given the BRI resort may be had to the teachings of the figures of Gutowitz below:

    PNG
    media_image7.png
    461
    385
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    415
    505
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    594
    530
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    385
    494
    media_image10.png
    Greyscale

 
    PNG
    media_image11.png
    519
    489
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    680
    335
    media_image12.png
    Greyscale

	And associated descriptive texts that it was known for a transport vehicle 400, 900, 1001, 1300, 2500-2501, etc. to have a master controller configured to receive a first data from a wheelchair such as the destination of user because “. There is a controller which controls both trains, and all the pods they contain. It knows all relevant information about the state of the system, including the destination of each the pods.“ as explained in for example paras:
“[0045] We discuss the characteristics of container vehicles below, but first introduce containable vehicles which are automated vehicles in their own right, and also such that they can be contained in container vehicles. These containable vehicles, which we will also call “pods” can move about under their own power for at least brief periods of time, and move about either outside or inside a container vehicle. Pods might transport people and/or things. A pod mainly for transporting people in a seated position might look very much like a chair, for example as shown in FIG. 1. FIG. 1 is meant to schematically represent an illustrative comfortable pod [100] for a seated person. It is equipped with a set of wheels [101] as shown, as well as a motor, sensors, and communication systems (not shown) and other mechanical and electrical systems allowing the pod to act and to have its actions be coordinated with those of other automated vehicles it may encounter, such as container vehicles or other pods. Though it is possible that a containable vehicle could contain other vehicles, and thus be a container vehicle as well, unless otherwise noted in the discussion of some illustrative embodiment, “pod” or “containable vehicle” means automated vehicles which do not contain other automated vehicles, and thus form the base unit of automated vehicle nesting in that embodiment. Pods may have many other forms, depending on their technology and intended payload among other factors, the pod of FIG. 1 is but one sample out of an infinite set of possibilities. 

[0046] In the collective transportation system we are discussing, the container automated vehicles might contain more than one containable vehicle (pod), and comprise a controller which controls motion-relevant activities of said containable vehicles contained within a containing container automated vehicle, said controller able to cause said contained containable automated vehicles to move about within said enclosed interior of said container container automated vehicle, whereby said controller can rearrange relative to each other each said contained containable automated vehicle within said enclosed interior of said containing container automated vehicle.”

[0058] To help illuminate the scope of the appended claims, we now present an illustrative embodiment in which various aspects and features of those claims is applied to a subway system. In particular, we will see how intra- and inter-vehicle routing can improve the efficiency of a subway system. Turning to FIG. 5, we see a subway system with express and local trains running on parallel tracks. In this system the express can stop at every third local stop. There is a controller which controls both trains, and all the pods they contain. It knows all relevant information about the state of the system, including the destination of each the pods. It can route pods within and between cars of the same train at any time, and between trains whenever both are at an express/local stop.

“[0137] In FIG. 25 we see one container automated vehicle [2501] following another one [2500] down a road. Each carries pods, and each pods knows generally the direction to its destination as the crow flies. These directions are indicated by small arrows emanating from a pod, a representative sample of which is shown as [2502]-[2505]. Adding all those vectors together for pods in a given vehicle provides resultant vector for the whole vehicle. The resultant vectors are shown as [2506] and [2507] for container vehicles [2500] and [2501] respectively. Each container vehicle travels in the direction of its resultant vector, to extent it can given the roadway.

[0139] One can see that each of the container vehicles in FIG. 25 contains pods which would rather be in the other vehicle, since the pod vector is more closely aligned with the resultant vehicle of the other vehicle than the resultant vector of its own vehicle. For example the pod with vector [2502] would rather be in container vehicle [2500], and the pod with vector [2503] would rather be in vehicle [2501]. So following the above rule, the two containers dock, transfer all the pods which would rather be in the other vehicle and then undock. This process strengthens the resultant vehicles of each of the containers, which are recalculated after every docking event. On average, the more dockings the more each container contains pods all wanting to go more or less in the same direction, and that direction will be the resultant vector of the container vehicle.”.

wherein in response to receiving the first data, the master controller actuates at least one actuator inside of each “passenger seat 100” to move at least one of a plurality of rear passenger seats along a floor surface to provide a transportation space for the wheelchair based on the first data received from the wheelchair in the figures especially 4B above wherein it is understood that  “The containable vehicles may move around within the interior of a container, preferably under control of a controller which controls the motion of all the containable vehicles within a container vehicle, so that the controller can rearrange the contained vehicles within the container. “ as explained in for example the ABSTRACT:
“A method and apparatus are presented for a collective transportation system. The system comprises a plurality of container automated vehicles and a plurality of containable automated vehicles each of which may be contained in a container vehicle, so that one or more containable vehicles are nested within a containable vehicle and may be transported by the container. The containable vehicles may move around within the interior of a container, preferably under control of a controller which controls the motion of all the containable vehicles within a container vehicle, so that the controller can rearrange the contained vehicles within the container. Preferably, two container vehicles can dock with each other to exchange containable vehicles between them, under control of a controller. Preferably, dockings and transfers may occur while the container vehicles are moving. An end-to-end journey by a containable vehicle may entail many transfers between container vehicles along the way”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, communicating the intentions of the user of the wheelchair via a smartphone, camera or the wheelchair itself are considered equivalent techniques of communicating the intentions of the wheelchair occupant to board the vehicle in order to reach their desired destination.  As such it would be beneficial to have the wheelchair itself perform the communications with the vehicle, especially when the wheelchair user is incapable of using a smartphone.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Gutowitz is considered BOTH is in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as communicating the intentions of a user of a wheelchair via a smartphone, camera or the wheelchair itself to first board the vehicle and then travel to reach their desired destination.


In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of communicating with a “master” controller of a vehicle and a wheelchair to maximize the loading of individual vehicles as taught by at least Gutowitz para:
“[0008] Automation of individual vehicles alone is not sufficient to remove these drawbacks. Consider the problem of sub-optimal loading of individual vehicles. Ride sharing is a commonly attempted solution is: carpool. But the improvement in vehicle loading due to forming a carpool comes at a cost, the cost in time and money to collect passenger to load the vehicle and then to distribute the passengers to their individual destinations. This cost can easily overwhelm the savings from gathering people together for a ride. Without more, automation cannot solve this logistics problem.” 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Honda would include the master controller receiving a first data directly from a wheelchair and moving the other “passenger seats” in order to make room for the wheelchair to enter the vehicle as taught by Gutowitz as known in the art as such is nothing more than an equivalent technique of communicating the intentions of a wheelchair user to board and be transported by a vehicle to a destination.  One would be motivated to combine the teachings of Gutowitz with Honda for the express benefit of allowing the autonomous taxi of Honda to communicate directly with the wheelchairs to move them around inside the vehicle to make room for another wheelchair user to “optimize” carpooling and Ride sharing in order to not “overwhelm the savings from gathering people together for a ride “ as taught in the Abstract of Gutowitz above.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gutowitz to and modify the prior art of Honda as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 2 and the limitations wherein the first data comprises a wheelchair requirement given the BRI see the teachings of both Honda and Gutowitz above wherein it is understood that “a wheelchair requirement” merely connotes that a wheelchair is present and “requires” the deployment of the ramp in order to access the vehicle.  Further, given the BRI, the “a wheelchair requirement” connotes the number of “companions” P1 and P2 attending the wheelchair user as shown in Honda Figures 4 and 5 above.  Especially in light of common knowledge and common sense when reviewing the teachings of Figure 4 and Figure 5 wherein there is a child in a wheelchair 01 instead of a stroller 02.  Further, given the BRI, the “a wheelchair requirement” also connotes the destination of the “passenger containable automated vehicles” wheel chairs 100 of Gutowitz.  The obviousness to combine and the rejection of corresponding parts of claim 1 above are incorporated herein by reference.  

Regarding claims 3 and 13 and the limitations wherein the wheelchair requirement is at least one from the group of a battery state of charge see Gutowitz para:
“[0105] While the tanker itself might need to stop to have its large storage battery recharged, no other type of vehicle needs to stop for fuel in this embodiment, so the per-vehicle stopping time for refueling is negligible. Pods themselves would also need to be charged from time to time, but they would typically be kept at full charge by whatever container vehicle they are currently being transported in. When pods are stationary and un-contained, they might be charged from some stationary source. The pods could even feed that charge back into the transportation system when they are again on the move. The resulting energy distribution network could have far-reaching economic impact. Already home owners in some localities can generate electricity and get credit for feeding it into the electrical grid. The exchange of energy credit via the transportation network would be much more flexible and powerful, and thus have numerous presently unanticipated consequences.”,

a turning radius see the teachings of Honda figures 4B and 5B wherein it is understood that one of ordinary skill in the art would appreciate that every wheelchair will have its own capabilities which include the “turning radius” shown by the arrows on the floor of the vehicle, and “While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.”  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
 
a transportation space requirement see the teachings of Honda with regard to the number of passengers and the amount of luggage in para:
“[0046] Next, the action of the vehicle 1 that is realized by the various types of drive control performed by the ECU 20 will be described. It is assumed that a person is present outside the vehicle 1 that is stationary, the person is the regular user, and the person being the regular user has been detected as described above. In addition, it is assumed that at least one of luggage such as a wheelchair, a stroller, and a large suitcase is present outside the vehicle 1 and the presence has been detected as described above. In other words, a case is assumed where it has been determined in the determination step that the boarding assistance target is present.”, and 

a wheelchair model see the teachings of Honda para [0029] wherein it is understood that given the BRI “a wheelchair model” connotes the camera 22 of Honda recognizing the number of wheelchair models such as “wheelchairs” and “strollers” because one of ordinary skill in the art would understand that each of these “chairs” connotes a different “model” of a “wheelchair” structure.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


As is here, the wheelchair requirements of the user of the wheelchair are considered equivalent techniques of communicating data from the wheelchair occupant to the vehicle in order to board the vehicle in order to reach their desired destination with all their luggage and companions.  Further, the requirement of having to charge the wheelchair would require ridesharing with a vehicle that has enough power to charge the wheelchair AND reach the destination, otherwise the wheelchair user would be required to transfer to another vehicle in order to continue charging.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”


As is here, Gutowitz is considered BOTH is in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as communicating data between a wheelchair and a vehicle in order to determine the requirements of the wheelchair to board the vehicle and then travel to reach their desired destination with all of their luggage and companions while simultaneously charging their wheelchair from the vehicle with enough energy to do so.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of communicating with a “master” controller of a vehicle and a wheelchair to maximize the loading of individual vehicles as taught by at least Gutowitz para:
“[0008] Automation of individual vehicles alone is not sufficient to remove these drawbacks. Consider the problem of sub-optimal loading of individual vehicles. Ride sharing is a commonly attempted solution is: carpool. But the improvement in vehicle loading due to forming a carpool comes at a cost, the cost in time and money to collect passenger to load the vehicle and then to distribute the passengers to their individual destinations. This cost can easily overwhelm the savings from gathering people together for a ride. Without more, automation cannot solve this logistics problem.” 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Honda would include the master controller receiving a wheelchair requirement directly from a wheelchair and moving the other “passenger seats” in order to make room for the wheelchair, companions and luggage to enter the vehicle as taught by Gutowitz as known in the art as such is nothing more than an equivalent technique of communicating the intentions of a wheelchair user to board and be transported by a vehicle to a final destination.  One would be motivated to combine the teachings of Gutowitz with Honda for the express benefit of “optimizing” carpooling and Ride sharing in order to not “overwhelm the savings from gathering people together for a ride “ as taught in the Abstract of Gutowitz above.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gutowitz to and modify the prior art of Honda as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 4 and the limitation the vehicle of claim 1, wherein the master controller is further configured to receive a second data from the wheelchair given the BRI “a second data” connotes any data sent from the wheelchair after the “first data” that is not the “first data” as such it is considered that Both references teach second data in the obviousness to combine in the rejection of corresponding parts of claim 3 above incorporated herein by reference.  
	
As explained above, it would have been obvious to provide Honda with the ability to receive data directly from the wheelchair as taught by Gutowitz.  Honda expressly teaches receiving second data from the “out-vehicle camera 22” however this data would be obvious to receive from the camera within the smartphone of the wheelchair user in order to select a ride share vehicle that has enough room for the wheelchair, companions and all their luggage as well.  This would prevent a “taxi” vehicle of Honda from even being dispatched to the wheelchair user if the vehicle was not large enough to accommodate the entirety of the wheelchair users space requirements.

	Accordingly it would be obvious to continue to receive data from the wheelchair including a second data given the BRI as set forth in the rejection of corresponding parts of the claims  above incorporated herein by reference.  

Claims 5, 6, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200262326 A1 to HONDA; Koichiro et al. (Honda) in view of US 20170355295 A1 to Gutowitz; Howard as applied to the claims above in view of US 20180135987 A1 to Evans; David Richard et al. (Evans).
 
Regarding claim 5, given the BRI the combination of Honda and Gutowitz teaches in the rejection of corresponding parts of the claims above incorporated herein by reference the limitations wherein the second data is a biometric identification of a user of the wheelchair in the teachings of the combination of Honda and Gutowitz wherein given the BRI the claimed “biometric identification” connotes the information from the out-vehicle camera 22 wherein “number of persons present outside the vehicle 1, the number of wheelchairs, the number of strollers, or the number of luggage such as large suitcases.” is all based on “biometric identification” to recognize and determine if the wheelchair is a wheelchair or a stroller.  As explained the rejection of corresponding parts of the claims above, it would be obvious for the “wheelchair” itself to provide the information when the wheelchair user cannot do so them self.    

	Further, the combination of Honda is understood to “broadly” teach to one of ordinary skill in the art that “biometric information” is being determined and input into the controller of Honda in order to determine the amount of space that is required for the wheelchair/stroller/companions/luggage to enter the vehicle.  As such, one of ordinary skill in the art would look towards the problem to be solved which is, inter alia to determine the biometric data of the wheelchair user in order to determine the amount of space that will be required in order to transport the wheelchair/stroller et. al.
	
Evans is in the art of automatically determining biometric data for a wheelchair in order to, inter alia “AUTOMATICALLY RECOMMENDING CHANGES TO WHEELCHAIR SETTING BASED ON USAGE DATA” to prevent a wheel chair from tipping over as it travels from its location to a destination selected by the user of the wheel chair and is considered as teaching in the figures below:

    PNG
    media_image13.png
    486
    670
    media_image13.png
    Greyscale
.  
    PNG
    media_image14.png
    497
    593
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    489
    635
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    503
    687
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    296
    480
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    245
    480
    media_image18.png
    Greyscale

	And associated descriptive texts that it was known in the wheelchair art for a controller and at least one processor to receive “the biometric identification of the user is at least one from the group of a user weight, a user height, and a user disability” of a wheelchair user by “the wheelchair user and/or clinician” to “fill in personally” as explained in for example paragraphs:

[0112] The following lists provides examples of many reasonable factors that could affect RAP position and that may be taken into account by the neural network 160 when generating a recommend RAP position setting at step 708.

[0113] Variables that the wheelchair user and/or the clinician may fill in personally include: body shape, age, level of injury, trunk control, whether or not using an anti-tipping bar on the wheelchair, degree of comfort of the wheelchair user, wheelchair user's weight, wheelchair user's preference, chances of encountering curbs or other obstacles during the wheelchair usage, shoulder push start angle, and whether or not the user is leaning back at push start.

And then to adjust the rear axle position (RAP) of the users wheelchair in order to transit to the destination in for example paras:
“[0167] FIG. 17 shows a top down view of a servo driven adjustable RAP system according to an exemplary embodiment, and FIG. 18 shows a front on view of the servo driven adjustable RAP system of FIG. 17. As illustrated, the rear axle has a round gear on each end that engages with flat gear both above and below the round gear and coupled to the wheel chair frame. Servos on each side of the rear axle move the rear axle into position. The servos may operate in response to the setting change messages in order to automatically put into place recommended RAP settings. This may happen while the user is using the chair 200 but after the user has specifically agreed to the recommended setting in some embodiments.

[0168] FIG. 19 shows a first side view of a belt driven adjustable RAP system according to an exemplary embodiment, and FIG. 20 shows a second side view of the belt driven adjustable RAP system of FIG. 19. As illustrated, in this example, a motor drives the rear axle for movement forwards and back. A pulley and/or belt couples the motor to the rear axle instead of the servos done in FIG. 17. Similar to in the previous example, the motor may operate in response to setting change messages in order to automatically set the recommended RAP settings.“

See for example the teachings of claim 1:
“1. A system for recommending changes to a wheelchair configuration setting, the system comprising: a portable electronic device having at least one sensor collecting a plurality of sensor data corresponding to movement of a wheelchair; and one or more processors coupled to a storage device and a communication interface; wherein, by the one or more processors executing software instructions loaded from the storage device, the one or more processors are operable to: receive the sensor data from the portable electronic device via the communication interface; generate a recommended wheelchair setting for the wheelchair based at least in part on the sensor data; compare the recommended wheelchair setting with a current wheelchair setting associated with the wheelchair stored in the storage device; and transmit a setting change message via the communication interface when the recommended wheelchair setting is different than the current wheelchair setting.”

In re Kahn 78 USPQ2d 1329 (CAFC 2006)

Therefore, the “motivation-suggestion-teaching” test asks not merely what the references disclose, but whether a person of ordinary skill in the art, possessed with the understandings and knowledge reflected in the prior art, and motivated by the general problem facing the inventor, would have been led to make the combination recited in the claims 

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

As is here, a person of ordinary skill in the art, possessed with the understandings and knowledge reflected in the prior art would appreciate that the general problem facing the inventor is “changing the settings” of a vehicle by using biometric data to inter alia determine how much to move the seats of the autonomous taxi of the combination Honda and Gutowitz to make enough room for transporting a wheelchair because there are so many variations of wheelchair models, types and “dimensions” of wheelchair users.  Evans teaches inter alia using biometric data in order to change the settings of the wheelchair of the user that would be just as pertinent to any vehicle the wheelchair user of Evans would attempt to board and debark in the course of “normal use” as they use a “taxi” to travel to their destinations such as the grocery store, physical therapy, doctor visits, etc.  To be sure, Evans expressly teaches in para:
“[0155] Furthermore, although the above examples have focused on adjusting wheelchair settings, in other applications similar techniques can be utilized to adjust similar settings on other types of vehicles.” 

As such it is considered that the system of Evans when applied to the combination of Honda and Gutowitz would transmit the biometric data to “other types of vehicles” such as the autonomous taxi of the combination of Honda and Gutowitz so that the autonomous taxi that ultimately is chosen to respond to pick up the wheelchair user can adjust the settings of the vehicle based on the biometric data received and suggested by the neural network before arriving at the pickup location to minimize the wait time of the user entering the vehicle.  This would be especially important during a rain or snow storm or outside temperatures above 100 degrees Fahrenheit as is becoming common during Summer.  Further, it would also be obvious to provide the system of Evans to the vehicles of the combination of Honda for the express purpose of automatically adjusting the settings of the autonomous taxi themselves while the wheelchair user is being transported to ensure the users comfort and safety and preferences.
It is noted that while Evans may appear to teach that the biometric data is entered “manually”, it is understood that it would have been obvious to automate this manual process as taught by Honda with regard to the cameras, etc. for the express purpose of a wheelchair user not able to operate a smartphone or camera because of their condition.  

Per the following case law:
In re Venner, 120 USPQ 192 (CCPA 1958), In re Smith, 73 USPQ 394

If a new combination of old elements is to be patentable, the elements must cooperate in such manner as to produce a new, unobvious, and unexpected result. It must amount to an invention

In re Venner, 120 USPQ 192 (CCPA 1958), In re Rundell, 9 USPQ 220

It is not 'invention' to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result 

As is the case here, automating the manual input of the biometric data taught by Evans using a camera as the means of reception of the biometric data as taught by Honda accomplishes the same result.  Further, automating the manual reception of the biometric data would not produce a new, unobvious, or unexpected result.  Indeed, one would expect it to make it easier for the wheelchair user to have the wheelchair itself simply take a picture of the wheelchair and the user with ALL their companions and ALL their luggage in order to determine the amount of space required to transport the wheelchair user et, al. and the size of the vehicle to send to pick up said wheelchair user.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, obtaining biometric data to adjust settings of a vehicle is considered an equivalent technique of determining how to change the settings of a vehicle.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of providing biometric data to a controller so that settings may be changed as taught by at least Evans above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the taxi of the combination of Honda would include receiving the biometric data as taught by Evans as known in the art in order to adjust the space inside the vehicle to accommodate the “specifics” of the wheelchair user.  Further, as taught by Gutowitz the appropriate sized vehicle would be selected to pick up the wheelchair user, companions and any oversized luggage.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Evans to and modify the prior art combination of Honda and Gutowitz as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 6 and 14 and the limitations wherein the biometric identification of the user is at least one from the group of a user weight, a user height, and a user disability see the teachings of the out-vehicle camera in Honda, the camera in the smart phone of the user in Gutowitz above wherein it is understood that given the BRI a user height and disability is determined when recognizing that the wheelchair is either a wheelchair or a stroller.  
	As explained in the obviousness of the rejection of corresponding parts of claim 5 above incorporated herein by reference resort may be had to Evans para:
“[0113] Variables that the wheelchair user and/or the clinician may fill in personally include: body shape, age, level of injury, trunk control, whether or not using an anti-tipping bar on the wheelchair, degree of comfort of the wheelchair user, wheelchair user's weight, wheelchair user's preference,”

	To teach the biometric identification of the user is at least one from the group of a user weight, a user height, i.e. “body shape, and a user disability, i.e. “level of injury”.
	To summarize from the explanation immediately above, it would be obvious for many reasons as to why the autonomous taxi of the combination of Honda and Gutowitz would want to know beforehand the biometric information of the wheelchair user.  The system of the combination would want to know this information for the express purpose of sending an appropriately sized vehicle to pick up the wheelchair user, companions and luggage in order to optimize the rideshare and minimize crowding as taught by Gutowitz para :
“[0062] On the other hand, an individual traveler might have a weighted set of goals, such as minimize 1) time to destination, 2) number of transfers, 3) crowding. Optimizing these individual goals might negatively impact system-wide goals.”

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Evans to and modify the prior art combination of Honda and Gutowitz as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
Regarding claim 19 it is considered that the combination of the teachings of Honda Gutowitz and Evans in the obviousness to combine in the rejection of corresponding parts of claims 1, 5, 6, etc., above incorporated herein by reference the limitations a method of communicating between a vehicle and a wheelchair, the method comprising: 
receiving, by a master controller, an input from a user, the input corresponding to a request for transportation see at least the teachings of Honda wherein the “self-driving car is used as a taxi” based on “reservations” in paras [0028, 95 and 99]; 
receiving, by the master controller, a wheelchair requirement data or a user data from the wheelchair in AT LEAST Evans and Gutowitz as explained above it is considered that one of ordinary skill in the art would appreciate that when considered as a whole the references reasonable teach autonomously detecting the wheelchair requirement data AND user data such as the users weight, dimensions, wheelchair model type (wheelchair/stroller/etc.) as well as the user’s profile that includes for example  audio and visual settings, temperature of the cabin, “crowding preferences”, doctors schedules, convention center schedules, etc.; 
determining, by the master controller, an optimal seat configuration of a plurality of rear passenger seats within the vehicle see the teachings of the combination of  and especially Honda with regard to the out-vehicle camera wherein again, when considered in combination with regard to the teachings above, AT LEAST Gutowitz teaches finding the optimized seating arrangements in the process of determining the ride sharing process of which vehicle the wheelchair is supposed to both embark into and possibly have to transfer from as shown in Gutowitz Fig. 25 above; and 
moving, by at least one actuator, at least one seat of the plurality of rear passenger seats into the optimal seat configuration based on the wheelchair requirement data or the user data see the teachings of Evans with regard to the neural network “automatically” adjusting the settings based on the users normal user when combine with Honda and Gutowitz, especially the teachings of Honda with regard to “automatically” rearranging the seats to make enough room for wheelchair user with more than one companion or extra-large luggage.  Indeed, when considered as a whole, the autonomous vehicle of Honda could transport not just a wheelchair or a stroller, but one of ordinary skill in the art would understand that when the vehicle shown by Honda acts not as an autonomous “taxi” but when all the seats are stored in the floor it can act as an autonomous “ambulance” and would be able to function as a mobile operating room because it can clearly fit an automated gurney or “stretcher” to autonomously transport a team of medical workers to retrieve an injured person from an emergency or accident location with an entire team of medical workers such as Emergency Medical Technicians (EMT’s) nurses, surgeons and all their respective medical gear directly from the persons location to a hospital to start saving the life of an injured person as soon as possible instead of having to wait till the injured person can be transported to a hospital.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of automatically rearranging the seat configuration of an autonomous vehicle for the express purpose of optimizing carpooling and ridesharing of an autonomous vehicle to “maximize value” while also minimizing “crowding” as taught by at least the combination of Honda with the teachings of Gutowitz and Evans above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous taxi of Honda would include the ability to receive a reservation at a master controller of a fleet of autonomous taxi’s as taught by Gutowitz, determine what size vehicle needs to be dispatched to the user as taught by Honda and Gutowitz as known in the art and then autonomously move the seats as taught by Evans based on the users normal user of autonomous taxi’s to go to places such as a doctor’s appointment or a convention center. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Evans to and modify the prior art combination of Honda and Gutowitz as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 20 the combination of Honda, Gutowitz and Evans teach in the explanation of the obviousness to combine in rejection of corresponding parts of the claims above incorporated herein by reference the limitations wherein the wheelchair requirement data is at least one data from the group of a battery state of charge, a turning radius, a transportation space requirement, and a wheelchair model, the user data is biometric identification of the user data is at least one data from the group of a user weight, a user height, and a user disability for the express purpose of ensuring that the autonomous taxi of Honda that is selected to fulfil the reservation is capable of actually fitting the wheelchair user, companions, companions with strollers, oversized luggage, etc. and for the wheelchair user to be motivated to sell power to charge the autonomous taxi to pay for the reservation and keep the autonomous taxi from having to stop making money because it is parked at a charging station.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Evans to and modify the prior art combination of Honda and Gutowitz as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 7-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200262326 A1 to HONDA; Koichiro et al. (Honda) in view of US 20170355295 A1 to Gutowitz; Howard as applied to the claims above in view of US 20180135987 A1 to Evans; David Richard et al. (Evans) as applied to the claims above in view of US 20030127261 A1 to Borroni-Bird, Christopher E.  et al. (Bird).

Regarding claims 7 and 15 it is considered that the combination of Honda above teaches in the rejection of corresponding parts of the claims above incorporated herein by reference the limitations wherein the transportation space for the wheelchair is at least one docking station because Gutowitz generally teaches charging the batteries of the wheelchairs by the vehicle and vice-versa as explained above and in for example paras [0103]+ above.

The combination however does not appear to expressly disclose the at least one docking station comprises a communication hub configured to 25Attorney Docket No.: 22562-5252 / 2019-458communicatively couple to the wheelchair when the wheelchair is docked in the at least one docking station.  

Bird teaches it was known for a docking station 15 to comprise a communication hub 28 configured to 25Attorney Docket No.: 22562-5252 / 2019-458communicatively couple 42 to a wheelchair 14 when the wheelchair is docked 34 in the at least one docking station 15 in for example, the figures below:

    PNG
    media_image19.png
    514
    769
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    605
    530
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    486
    389
    media_image21.png
    Greyscale

“[0034] The connector port 28 of the preferred embodiment may perform multiple functions, or select combinations thereof. First, the connector port 28 may function as an electrical power connector, i.e., it may be configured to transfer electrical energy generated by components on the vehicle 12 to the operator interface 36 or other non-frame destination. Second, the connector port 28 may function as a control signal receiver, i.e., a device configured to transfer non-mechanical control signals from a non-vehicle source, such as the operator interface 36, to controlled systems including the steering system 20, the braking system 22, and the energy conversion system 24. Third, the connector port 28 may function as a feedback signal conduit through which feedback signals are made available to a vehicle driver. Fourth, the connector port 28 may function as an external programming interface through which software containing algorithms and data may be transmitted for use by controlled systems. Fifth, the connector port 28 may function as an information conduit through which sensor information and other information is made available to a vehicle driver. The connector port 28 may thus function as a communications and power "umbilical" port through which all communications between the vehicle 12 and the attached operator interface 36 and other attachments to the frame are transmitted. The connector port 28 is essentially an electrical connector. Electrical connectors include devices configured to operably connect one or more electrical wires with other electrical wires. The wires may be spaced a distance apart to avoid any one wire causing signal interference in another wire operably connected to an electrical connector or for any reason that wires in close proximity may not be desirable.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, Bird is considered as teaching equivalent technique of communicating with the wheelchair.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Bird is considered BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned and teaches equivalent technique of communicating with a wheelchair directly through an umbilical port. 

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of communicating directly with a wheelchair using an umbilical cord and a communication “hub” in the autonomous taxi of Honda as taught by at least Bird above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of the combination of Honda would include the additional communication method and system as taught by Bird as known in the art.  Allowing the wheelchair to communicate directly with the vehicle using the umbilical cord would allow for the wheelchair to conserve energy because it would not need to use the wireless communication system of the wheelchair to communicate with the users smartphone and the vehicle.  The wheelchair could then communicate directly with the vehicle and the vehicle would continue to communicate with the users smart phone wirelessly.  As one of ordinary skill using common knowledge and common sense in light of the teachings of the references, conserving energy in the wheelchair would make for faster charging of the wheelchair from the vehicle.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bird to and modify the prior art combination of Honda as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 8 and the limitation the vehicle of claim 7, wherein when the wheelchair is communicatively coupled to the communication hub, the master controller receives a third data from the wheelchair via the communication hub see the rejection of corresponding parts of the claims above incorporated herein by reference wherein it is understood that given the BRI “a third data” is generic and as such is generically taught by the explanation of the combination of Honda above incorporated herein.  

Regarding claims 9 and 16 it is considered that the combination of Honda above teaches the limitations wherein the third data is:
a state of charge (SOC) of a wheelchair battery see the teachings of Bird para [0057] “When the connector wire 112 is connected to a vehicle, the battery is recharged. Those skilled in the art will recognize a variety of ways to accomplish recharging of the battery 110 by the vehicle. “ and Gutowitz with regard to, inter alia charging the battery of the wheelchair wherein it is understood that “a state of charge” of the wheelchair battery must be determined in order to determine whether the wheelchair battery needs to be recharged or as taught by Gutowitz may need to charge the battery of the vehicle itself in as taught by Gutowitz paras [0103]+, 
a destination of the wheelchair see the teachings of Honda and Gutowitz, or 
at least one task to be performed at the destination see the teachings of the wheelchair user dismounting the vehicle of Gutowitz, which connotes a temporary “destination” that the vehicle must then stop at to allow the wheelchair user to dismount the vehicle as explained in for example para:
“[0142] Similarly simple rules could be exhibited which direct the motion of feeders, the mounting and dismounting of pods from container vehicles and the like. For instance, a pod may simply board any passing feeder it is able to catch up with, and to dismount whenever it finds itself close enough to its final destination that it could travel there under its own power.”.  

	Wherein it is understood that the “at least one task to be performed” at the temporary “destination” of the taxi is that the wheelchair then has to “travel there under its own power” wherein “there” is understood to be the “final destination” of the wheelchair user under the wheelchairs own power.  As one of ordinary skill in the art would appreciate, in order to “find itself close enough” connotes inter alia the a controller determining inter alia the SOC of the wheelchair with regard to, inter alia the topography, obstacles and the distance required to be “close enough” to dismount the taxi of Honda.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of receiving data of the intentions of a wheelchair user to reach a desired destination under their wheelchairs own power as taught by at least the combination of Honda with the teachings of Gutowitz and Bird above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous taxi of the combination of Honda would include the ability to receive third data from the wheelchair as taught by Gutowitz and Bird as known in the art.  Again, as one of ordinary skill in the art would understand using common knowledge and common sense is that the battery of the wheelchair will be charged when inside the autonomous taxi and that the wheelchair will make the decision with regard to when and where the autonomous taxi may stop at a “temporary” destination of the vehicle so that the wheelchair may then debark and travel to the “final” destination under its own power.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bird to and modify the prior art combination of Honda as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 10 and 17 and the limitations wherein the state of charge of the wheelchair battery is compared with the destination or the at least one task to be completed at the destination to determine whether the wheelchair battery requires additional charging by the at least one docking station using a vehicle battery see the rejection of corresponding parts of the claims immediately above incorporated herein by reference wherein it is understood that as taught in Gutowitz above “For instance, a pod may simply board any passing feeder it is able to catch up with, and to dismount whenever it finds itself close enough to its final destination that it could travel there under its own power.” Connotes the wheelchair of the combination of Honda remaining inside the autonomous taxi while its battery receives “additional charging” until it reaches a SOC capable of traveling to the final destination under its own power based on the real time changing location of the autonomous taxi as it is getting closer to the “final destination” until the taxi is “close enough” to stop and allow the wheelchair to dismount the taxi.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bird to and modify the prior art combination of Honda as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 11 the combination of Honda in the rejection of corresponding parts of the claims above incorporated herein by reference teach the limitations, wherein when the wheelchair is communicatively coupled to the communication hub in Bird, 
the master controller receives a scheduling data from the wheelchair via the communication hub it must be appreciated that the autonomous taxi of Honda is requested based on a schedule of the user and “, the information may be when or where the vehicle 1 is scheduled to be used “as explained in para:
“[0028] Examples of the information include whether or not a person carrying the mobile phone 51 is a regular user. “Regular user” refers to an owner of the vehicle 1 or the like when the vehicle 1 is a privately owned car. In addition, “regular user” refers to a person reserving the vehicle 1 or the like when the vehicle 1 is a taxi or a shared car. Alternatively, the examples include the state of use of the vehicle 1 registered in advance from the regular user's mobile phone 51 such as the number of passengers, the number of wheelchairs, the number of strollers, and the number of luggage such as large suitcases. In a case where the vehicle 1 is a self-driving car used as a taxi or a shared car, the information may be when or where the vehicle 1 is scheduled to be used.”

and Gutowitz teaches a schedule of a wheelchair user going to a meeting at a convention center in para:
“[0099] Given such indoor/outdoor pods, routing could be performed indoors, and across the indoor/outdoor threshold. Inside a building, the routing might be controlled by the general collective transportation system controller/router, or by a router which only controls movement of automated vehicles within the building. Within-building routing has application wherever one or more people may need or appreciate being directed in their motion inside the building. Examples include a hotel sending guests and their luggage to their room, a theatre directing people to their seats, a convention center directing conventioneers to their scheduled next meeting, and so on.”, 

the scheduling data includes at least one scheduled appointment for a user such as when and where the next meeting is held, i.e. at “a convention center directing conventioneers to their scheduled next meeting” of Gutowitz in view of Honda  “when or where the vehicle 1 is scheduled to be used”, 
the scheduling data is configured to be analyzed by the master controller and alter a route taken by the vehicle in order to optimize the efficiency of transporting the user to the at least one scheduled appointment on time in Gutowitz Figure 25 above with regard to transferring the wheelchairs between vehicles and altering the direction of the vehicles as explained in for example, paras:
[0140] When faced with a fork in the road, the resultant vector can help a container decide which branch to take. In FIG. 26, a container vehicle [2303] is approaching a fork [2602] on its current road [2601]. Each branch of the road is also represented by a vector. This vector might be locally measured by the container vehicle, or locally broadcast to passing vehicles from the highway itself. Since branch [2602] has a vector closer in orientation that of the container vehicle [2607], the container vehicle takes that branch. No global controller is involved. 

“[0109] From a passenger's point of view, being in a holding pattern is sub-optimal. It would generally be better for them to wait at home until a good opportunity arises for transit to their destination, rather than experience delays en route. To the extent that the controller has control and knowledge over all docking/transfer events the passenger will experience over the course of a journey, it could offer the passenger a range of departure time/arrival time options from which to choose. This would allow the passenger to optimize the efficiency of transport for his or her point of view. The system may only offer times which are efficient from its point of view, e.g. Allow it to optimize loading of the container vehicles which will be used to transport the passenger during that intended journey. Thus, both passenger and system have the ability to affect the efficiency of transport for any given journey by timing the departure of that journey. More formally, we thus disclose a collective transportation system where the controller times the entry of any said containable automated vehicle into said collective transportation system so as to minimize the time said containable automated vehicle spends in transit or optimizes the efficiency of the collective transportation system. In FIG. 16, this would mean that pods do not leave their origin until the feeder is on the last turn of the neighborhood loop before it will enter the highway, and then just in time to board the feeder.

[0158] To achieve reliability, the control region would certainly strive to avoid traffic jams at all cost. More generally, it would need to compensate forcefully for variations in demand on every segment of roadway. As we have already discussed, mechanisms such as scouts and glue vehicles can be deployed in low-demand situations to reduce or eliminate wait times, and more and larger vehicles can be deployed in high-demand situations to carry the extra load.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, determining the optimal route of the autonomous taxi of Honda based on the “scheduling data” would be an obvious equivalent technique of ensuring the taxi user arrived at their Doctors appointment on time.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of altering the route of an autonomous taxi based on a user’s schedule and traffic conditions as taught by at least the combination of Honda, Gutowitz, Evans and Bird above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous taxi vehicle of Honda would include the ability to communicate with the wheelchair directly as taught by Bird to be “when or where the vehicle 1 is scheduled to be used” with regard to the users scheduling data and alter its course as taught by at least Gutowitz as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gutowitz, Evans and Bird to and modify the prior art of Honda as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 20030127261 A1 to Borroni-Bird, Christopher E. et al. (Bird) in view of US 20180136655 A1 to KIM; Sangwon et al. (Kim) as applied to the claims above and further in view of KR20140036549A to Jung.

Regarding claim 18 and the limitation the system of claim 15, wherein when the wheelchair is communicatively coupled to the communication hub, the master controller determines a state of charge of a vehicle battery and compares the state of charge to a predetermined threshold such that when the state of charge of the vehicle battery is below the predetermined threshold, a wheelchair battery is used to charge the vehicle battery via the communication hub see the obviousness to combine in the rejection of corresponding parts of the claims above incorporated herein by reference wherein it is understood that Gutowitz teaches the mutual charging of the wheelchair by the autonomous taxi and vice versa in for example Gutowitz para:
[0105] While the tanker itself might need to stop to have its large storage battery recharged, no other type of vehicle needs to stop for fuel in this embodiment, so the per-vehicle stopping time for refueling is negligible. Pods themselves would also need to be charged from time to time, but they would typically be kept at full charge by whatever container vehicle they are currently being transported in. When pods are stationary and un-contained, they might be charged from some stationary source. The pods could even feed that charge back into the transportation system when they are again on the move. The resulting energy distribution network could have far-reaching economic impact. Already home owners in some localities can generate electricity and get credit for feeding it into the electrical grid. The exchange of energy credit via the transportation network would be much more flexible and powerful, and thus have numerous presently unanticipated consequences.

Jung is in the analogous art of, inter alia electric vehicles and electric wheelchairs and the mutual charging therebetween and teaches in for example only the figure below:


    PNG
    media_image22.png
    693
    865
    media_image22.png
    Greyscale

And associated descriptive texts including for example, the ABSTRACT and paragraphs reproduced below that it was known in analogous art that when a mobility carrier such as “an electric wheelchair” is fitted within a an electric vehicle, a carrier controller, i.e. mutual charge control unit is configured to charge the battery of the vehicle using the carrier battery when the battery of the vehicle has a value of a state of charge (SOC) lower than a predetermined value.  
“The present invention relates to a mutual charge control device of an electric vehicle for a disabled person between a main battery of the electric vehicle for the disabled person and a battery for an electric wheelchair which is placed inside an electric vehicle. The mutual charge control device of an electric vehicle for a disabled person is formed of; the main battery of the electric vehicle for the disabled person; a pair of first and second relays installed between the main battery of the electric vehicle for the disabled person and the battery for the electric wheelchair; and a mutual charge control unit which turns on the first relay and charges the battery for the electric wheelchair from the main battery of the electric vehicle when it is determined that the electric vehicle is driving after the driving of the electric vehicle is determined. The mutual charge control unit turns on the second relay and charges the main battery of the electric vehicle from the battery for the electric wheelchair when it is determined that the main battery of the electric vehicle is discharged less than a predetermined voltage. During the driving of the electric vehicle for the disabled person, the battery for the electric wheelchair placed in the electric vehicle is charged from the main battery of the electric vehicle. Therefore, a current is periodically supplied to the electric wheelchair. If the main battery of the electric vehicle for the disabled person is discharged, the main battery is charged using the battery of the electric wheelchair or an auxiliary battery of the electric vehicle for the disabled person, and then the current is supplied. [Reference numerals] (101) Main battery; (102) Battery for an electric wheelchair; (103) First relay; (104) Second relay; (105) Mutual charge control unit; (106) Auxiliary battery; (107) Third relay; (108) Discharge processing unit; (AA) Control unit.

FIG. 1 is a diagram showing a mutual charge control apparatus for an electric vehicle for a person with a disability according to the present invention.

As shown in Fig. 1, this apparatus is a mutual charge control device between a main battery 101 of an electric vehicle for a disabled person and a battery 102 for an electric wheelchair which is seated in the electric vehicle, A second relay 103 and 104 and a mutual charge control unit 105. The structure further includes an auxiliary battery 106, a third relay 107 and a discharge processing unit 108 .

Here, the pair of first and second relays 103 and 104 are installed between the main battery 101 of the electric vehicle for the disabled and the battery 102 for the electric wheelchair, When the mutual charge control unit 105 determines that the electric vehicle is running and determines that the electric vehicle is running, the mutual charge control unit 105 turns on under the control of the mutual charge control unit 105 and controls the main battery 101 of the electric vehicle Power is supplied to the electric wheelchair battery 102 to be charged. On the other hand, when the mutual charge control unit 104 determines that the main battery 101 of the electric vehicle is discharged to a set voltage or less, the second relay 104 turns on (ON) under the control of the mutual charge control unit 105 So that the main battery 101 of the electric vehicle is energized to be charged in the electric wheelchair battery 102.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, Jung expressly teaches that mutual charging is an equivalent technique of transferring energy as taught in Gutowitz and Bird above.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Jung is considered prima facie BOTH.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of charging a vehicle using a wheelchair battery as taught by at least Jung above.  A review of the teachings of the combination of Honda does appear to expressly teach and suggest charging the battery of the wheelchair with the vehicle and Gutowitz teaches the transferring power in paras [0103]+ above.
 
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous taxi of the combination of Honda would be an electric autonomous taxi and include the ability as explained in Gutowitz para [0103] “…that vehicles are refueled by being supplied with a fresh battery or having current run to them by a charged battery. “ such as in a fully charges wheelchair as taught by Jung as known in the art.  

As such, and as taught, an autonomous wheelchair of Gutowitz is determining how much power it needs to complete the journey of the wheelchair to its final destination as explained in the rejection of corresponding parts of claim the claims above incorporated herein by reference.  Accordingly, based on the SOC of the wheelchair one would be motivated to actually remove as much surplus energy from the wheelchair, in fact the wheelchair user is taught could “SELL” any extra energy to the autonomous taxi of Honda.  Obviously one would be motivated to do this for the express benefit of keeping the taxi in service, that is, being charged from the wheelchairs removes the requirement to remove the taxi from service so that it can be charged at a charging station.  As is known in the art, it can take hours to charge some electric vehicles.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jung to and modify the prior art combination of Honda as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as inter alia teaching the state of the art.  For example:
US 20200047643 A1 to Ellis; Johad Husseini et al. teaches, inter alia a modular autonomous vehicle interior in para [0047] “referring to FIG. 5, interior 200 can include modular interior unit 214 (e.g., comprising hardware for securing one or more wheelchairs to interior 200, and/or the like) as shown in for example the Figures below:

    PNG
    media_image23.png
    511
    728
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    530
    731
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    525
    701
    media_image25.png
    Greyscale
 

    PNG
    media_image26.png
    489
    728
    media_image26.png
    Greyscale

US 20040124655 A1 to Takenoshita, Tadashi  et al. teaches, inter alia a vehicle moving rear passenger seat 411 rearwards to make room for wheelchair 1 in for example the Figures and portion of para [0151] below:

    PNG
    media_image27.png
    500
    618
    media_image27.png
    Greyscale
 
    PNG
    media_image28.png
    525
    760
    media_image28.png
    Greyscale

“[0151] In this embodiment, positioned on an assistant driver's seat 410 and the right-hand side seat 411 in the second row behind the driver's seat are power seats of which the seat positions can be adjusted by driving motors. The seat position of the power seat in the longitudinal direction of the vehicle can be adjusted by a driving motor. ”.

US 5137413 A to Ressler; Paul teaches, inter alia it notoriously old and well known to move the rear seats of a van in order to accommodate a wheelchair in for example the Figures and citation below:

    PNG
    media_image29.png
    328
    497
    media_image29.png
    Greyscale
 “By design the front passenger seat may be removed and the rear passenger seat moved forward where it may be attached to seat mounts 21A on the left side and 21 C on the right.”.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220729